         Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    UNITED STATES SECURITIES AND
    EXCHANGE COMMISSION,

                         Plaintiff,

         v.                                                Civil Action No. 3:15-cv-675 (JBA)

    IFTIKAR AHMED,

                         Defendant, and

    IFTIKAR AHMED SOLE PROP; et al
                                                           December 15TH, 2019
                         Relief Defendants.



     DEFENDANT’S REPLY TO SEC’S OBJECTION TO DEFENDANT’S EMERGENCY
             MOTION [DOC. #1332] FOR FEES TO RETAIN COUNSEL


        The pro se Defendant humbly submits this Reply to the SEC’s Objection [Doc. #1374, or

the “Opposition”] to the Defendant’s Emergency Motion for Fees to Retain Counsel [Doc.

#1332, or the “Motion”].1 The Defendant reserves all rights.



                                           ARGUMENTS

        The SEC’s Opposition is bereft of legal and factual reasoning and should be disregarded

by the esteemed Court.

I.      The Defendant’s Request for a Release of Funds to Retain Counsel is Not Moot.




1
 The Defendant is requesting fees for the MA insider trading criminal case, US v. Iftikar Ahmed, Case
1:15-cr-10131-NMG (D. Mass.) (“MA Matter”)
                                                   1
         Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 2 of 8



        The SEC erroneously states that the Defendant’s request for “release of monies for legal

counsel in his Massachusetts insider trading criminal case … [is] presumably mooted by this

Court’s Order granting [Doc. # 1346] Defendants’ request [for stay of liquidation]” [Doc. #1374

at 1]. The SEC presumes wrongly as the Defendant’s request is definitely not moot because of as

stay in liquidation in a completely unrelated matter. Clearly, the SEC did not even bother to

read the Motion and the case that it relates to. Their Opposition is so clumsy and nonsensical, it

tortures any attempt to even make sense of it.

        A. The Court only granted a stay of liquidation, but all other proceedings continue.

        The Court, in its Order granting a stay of liquidation pending Supreme Court decision in

Liu v. SEC, only granted a stay of liquidation, while other proceedings are to continue “because a

stay of liquidation will suffice to protect against the potential harms asserted by Defendant and

Relief Defendants, all other proceedings in this case aside from the liquidation of assets shall not

be stayed.” [Doc. #1346 at 8]. Even though the SEC explicitly asked for “motions for releases

of money from the asset freeze” [Doc. #1346 at 6] to be stayed, the Court did not do so.

        B. The Court has noted assets frozen in excess of the judgment amount.

        In the same Order, the Court noted that “the current value of the assets of the

Receivership Estate likely exceeds [the judgment amount that the Receiver estimates]2” [Doc.

#1346 at 7]. The Receiver has stated that the value of the assets under the Receiver is $91.9M

(not including assets he deemed not necessary to value and not including Defendant’s allegedly




2
 The Defendant reiterates his Opposition to the Receiver’s calculation of the judgment, which is in
dispute and is now sub judice. The Defendant reserves all rights to object to and oppose the Receiver’s
calculation of the judgment.

                                                    2
           Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 3 of 8



forfeited Oak assets3). [Doc. #1330-5 at 6]. The assets frozen are tens of millions of dollars

above any judgment amount.

        C. Courts release funds for retention of counsel, even just above disgorgement.

        Even when the assets frozen are not above the judgment amount, courts have always

released assets for defendant’s legal defense above just the disgorgement amount. See SEC v.

Santillo, 18-cv-5491 (JGK), at *13 (S.D.N.Y. Jul. 11, 2018) (“To unfreeze assets to pay for

attorneys’ fees in any civil action, including an SEC civil enforcement action, “the defendant

must establish that the funds he seeks to release are untainted and that there are sufficient funds

to satisfy any disgorgement remedy that might be ordered…” Stein, 2009 WL 1181061, at *1.

        Hence, assets should remain frozen when the defendant has not demonstrated that there

are sufficient frozen assets to pay disgorgement. See, e.g., SEC v. Lauer, 445 F. Supp. 2d 1362,

1369 (S.D. Fla. 2006) (collecting cases); SEC v. Current Fin. Servs., 62 F. Supp. 2d 66, 68

(D.D.C. 1999).

        “Under this standard, defendants have been barred from utilizing frozen assets to pay

legal fees associated with representation in a civil action when it is not clear ‘whether the frozen

assets exceed the SEC's request for damages’ or disgorgement.” FTC Capital Mkts., 2010 WL

2652405, at *7 (quoting SEC v. Bremont, 954 F. Supp. 726, 733(SDNY1997))” (emphasis

added)).

        Thus, it is clear that not only are there funds well above the judgment amount, there are

funds frozen that are at least $50MM above the disgorgement amount. See S.E.C. v. Duclaud

Gonzalez de Castilla, 170 F. Supp. 2d 427, 430 (SDNY 2001) (balancing factors and releasing

funds for attorneys’ fees).


3
  The Defendant does not waive any rights to his allegedly forfeited or any other assets at Oak by way of
this statement and explicitly reserves all rights on those assets.
                                                    3
         Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 4 of 8



II.     The Defendant is entitled to funds whether the MA Matter is civil or criminal.

        The SEC, in opposing the Relief Defendants’ Emergency Motion to Enjoin the DOJ’s

Action in the Declaration of Bond Forfeiture [Doc. #1327] state that such matter is “a criminal

matter” [Doc. #1370 at 6] as per the Boston Court’s ruling. That being the case, the Defendant is

constitutionally entitled to funds for his legal defense under the Supreme Court ruling in Luis v.

United States (where the Supreme Court held that the Sixth Amendment prohibits the pre-trial

restraint of assets needed to retain a defendant's counsel of choice when those assets have not

been used in conjunction with criminal activity).4

        The SEC has successfully precluded the Defendant from getting legal representation in

his criminal matters as they have stated that criminal matters cannot proceed in the absence of

the Defendant. Now that the MA Matter, a criminal matter by the SEC’s own admission, is

moving forward; the Defendant cannot be and does not agree to be pro se in that criminal matter.

        Thus, since the MA Matter is criminal, the Defendant is entitled to the release of funds

for him to retain counsel for his legal defense immediately.

        If, on the other hand, the MA Matter is a civil matter, which the SEC argues only in a

footnote in their Opposition [Doc. #1374 at 2], then the MA Bond Matter is a civil matter that

falls under this Court’s Orders of a litigation injunction against the Defendant, the Relief


4
  The cases cited by the SEC in their opposition are inapposite in this situation. The government cites an
out of circuit case U.S. v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“US
Currency”) to claim that the Defendant does not have a Sixth Amendment right to counsel. However, the
US Currency situation is different than this instant matter. US Currency specifically references civil
forfeiture of funds under 31 U.S.C. § 5317; however, the bond in this matter is a forfeiture of bail under a
different statute. The government here has not asked for the bond to be declared forfeited under 31
U.S.C. § 5317, but rather under 18 U.S.C. § 3146(d), which is a different statute entirely. Similarly, the
government cites Austin v. United States, 509 U.S. 602, 608 (1993) to state that “The protections provided
by the Sixth Amendment are explicitly confined to ‘criminal prosecutions.’” The Boston Court has
deemed the matter criminal; thus, such support Defendant’s Motion. Regardless, any case is inapposite
because here, it is indisputable that there are tens of millions of dollars frozen above the judgment
amount. Whether criminal or civil, the Defendant is entitled to a release of funds for the MA Matter.

                                                     4
         Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 5 of 8



Defendants and their assets and the DOJ is in violation of this Court’s Orders, [Doc. #113 at 21,

Preliminary Injunction Order and #1070 at 13, Order Appointing Receiver] which both the SEC

and Receiver not only oppose or take no position, but also explicitly fail to bring to the Court’s

attention.

        Even in this situation, the Defendant is entitled to funds for his legal (or any other) use

when there are significant, indeed tens of millions of dollars of assets over this Court’s judgment.

        Indeed, the issue of legal representation for the Defendant in this situation (with tens of

millions of dollars of assets frozen above the judgment amount) was important enough, that even

the Second Circuit stayed the Defendant’s appeal pending the district court’s decision on such

issue and had also taken the request for fees under advisement, pending decision by the district

court. Such is no different here. 5



III.    The Defendant’s Request is Not a Reconsideration.

        The SEC, in a bid to deny the Defendant his constitutional and due process rights to be

represented by counsel, continues to state that Defendant’s Motion is “yet another improper

request for reconsideration” [Doc. #1374 at 2.] The Defendant’s Motion is not a motion for

reconsideration.

        Even if the Court were to hypothetically consider the Motion as one of Reconsideration,

there has been a dramatic change in circumstances and a need to prevent manifest injustice. Not

only has the Court rendered a judgment and noted that the frozen assets likely exceed any

judgment amount, the Court has also noted that a ruling in the Supreme Court case Liu v. SEC



5
 Should the Court deny the requested relief, the Defendant requests that the Court grant a temporary stay,
or injunction, of the MA proceedings pending adjudication of an emergency motion to the Court of
Appeals for a release of funds to be represented in the MA criminal matter.
                                                    5
          Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 6 of 8



that “disgorgement is not a proper penalty in securities enforcement actions… would have a

substantial impact on the amount of the judgment in this case…” [Doc. #1346 at 6]. In addition,

contrary to the SEC’s assertions, Defendant’s insider trading criminal matter is proceeding.

Thus, there is new data such that these matters should alter the earlier conclusions reached by the

Court.

         The Court has already previously agreed that the Defendant’s “Sixth Amendment rights

have… attached … to his criminal insider trading [case],” but denied the Defendant’s requests

for legal representation as he “remains outside the jurisdiction of the United States” [Doc. #392

at 3] and “Defendant does not have an active criminal case while he remains outside of the

United States.” [Doc. #392 at 3]. Now the same MA criminal matter is proceeding.

         Since the MA Court has deemed it to be a criminal matter, the SEC’s objections do not

have no legal basis; and the Defendant’s Sixth Amendment rights attach and are being implicated

with the continuation of that proceeding6. Thus, the SEC’s reconsideration argument is totally

meritless.



IV.      Conclusion

         WHEREFORE, for the reasons in his Motion and within this Reply, the Defendant

respectfully requests that the Court grant his requests for funds so that he may be represented in

the MA Criminal Matter.




6
  If it is considered to be a civil proceeding, hypothetically, then this is the first time that the Defendant is asking for
funds to be represented in that proceeding and cannot, by definition, be a reconsideration.
                                                             6
         Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 7 of 8



                                     Respectfully Submitted,




Dated:        December 15TH, 2019    /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     Government Place East
                                     Kolkata 700 069, India

                                     Tel: +91-983-008-9945
                                     e-mail: iftyahmed@icloud.com

                                     Pro Se




                                        7
        Case 3:15-cv-00675-JBA Document 1389 Filed 12/14/19 Page 8 of 8



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              8
